Sedgwioic, J.,
concurring.
It seems that the plaintiff brought this action to compel the proper officers of the defendant to reinstate him as a member of the order. The' regulations' of the order give the members of the local lodge power to remove a member for cause and give such member a right to appeal to higher authority, and finally to the grand worthy president of the order. The plaintiff has not availed himself of the right of appeal to the grand worthy president, and so has not exhausted his remedy provided by the regulations of the order to which he has agreed/ It seems therefore, under the authorities cited, he cannot maintain an action in the courts. The trial court so decided, and I therefore concur in sustaining the judgment.